Title: From Thomas Jefferson to John Mathews, 2 September 1780
From: Jefferson, Thomas
To: Mathews, John



Sir
Richmond September 2nd. 1780.

I have been honoured with your Letters of the 13 and 19 ult. No person can feel more poignantly than I do for the distresses of our army to the north nor the idea of blasting well grounded hopes of decisive operations there for want of those supplies which constitute the force of war. That something brilliant there shou’d take place is the more necessary to keep up the spirits of our people since the repeated calamities which have befallen us in the south. By the resolutions of Congress of June the 17. we are desired to send 5000 militia to reinforce the southern army and they determine that no supplies of men or provisions (except bacon [and so] much grain as the executive of the state conceive may be spared from the southern army) be removed to the northward of the state, and that all monies raised within the state be appropriated to the southern department. The Assembly having determined instead of so manyof the militia to raise 3000 or 3500 regulars for 18 months, Congress by their resolutions of August 5, direct that they shall join the southern army. From these several resolutions we did not conceive that men, money or provisions, were now expected from us to the northward, except the bacon called for (60000 wt.) and so much corn as we can spare. I have returns of bacon collected for this purpose to the amount of 58,790 lb and there are several counties from which no returns are yet made. I have therefore hopes that the whole quantity is ready. Of the collection of corn which has been returned to me between 13 and 14000 bushels lying in our northern counties will go to the northward under the orders we have given, besides other quantities and not returned and therefore unknown and part of a former collection, for which the Q. M. had orders early in the spring which is not yet all sent. A prospect now opens to us of clearing our bay which will admit the safe transportation of these articles for which they have long waited. If any later resolutions of congress have directed men to go hence northwardly or other supplies of provision, they have not been communicated to me, nor can I suppose such to have been formed as the calling northwardly the supplies of men and provisions from this state would be to leave a fourth of the enemy’s force on the Continent to be opposed by the state of north Carolina alone, a state whose militia are not more than a 10th of those of the whole confederacy and these extremely divided in affection among themselves. To shew you how little equal that state is to such a contest, and how largely and cogently we are called on to aid them, I take the liberty of inclosing you extracts of a Letter from Governor Nash and of another from General Gates, calls indeed which we are in no condition to answer fully or tolerably and I wish that with the aid of our sister state of Maryland which seems also to have been put into in the southern department, the late losses may be supplied. I have the honor to be Your most ob: servant,

Tho: Jefferson

